ORDER GRANTING REINSTATEMENT
Charles Edward Swain has filed an application for reinstatement to the practice of law in this Commonwealth after having been suspended for 59 days. He has complied with the requirements of the rules pertaining to reinstatement, and the Inquiry Tribunal of the Kentucky Bar Association has recommended to this Court that the application be granted. We concur with the recommendation of the Inquiry Tribunal.
Swain shall pay the costs of the reinstatement proceedings and comply with all CLE requirements specified in the Supreme Court rules.
It is, therefore, ordered that Charles Edward Swain is reinstated to the practice of law in this Commonwealth.
All concur.
ENTERED: August 27, 1992.
/s/ Robert F, Stephens Chief Justice